Citation Nr: 0515340	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for prostate cancer.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service in the Coast Guard 
from November 1951 to November 1954, May 1958 to May 1967, 
December 1957 to February 1978, and March 1982 to June 1982.  
He is the recipient of the Vietnam Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for prostate cancer.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board has determined that the veteran's appeal of the 
denial of service connection for prostate cancer must be 
remanded to the RO for further evidentiary development.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The veteran is diagnosed with prostate cancer, 
and the initial consideration in the Cuevas inquiry is thus 
met.

As to the question of medical nexus, as noted above, the 
veteran is the recipient of the Vietnam Service Medal.  The 
award is given to those who all members of the Armed Forces 
of the United States serving at any time between July 4, 1965 
and March 28, 1973 in Vietnam, Thailand, Laos, or Cambodia.  
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  

The evidence thus suggests that the veteran may have served 
in Vietnam.  If the veteran's service in Vietnam is 
documented, his claim would be eligible for review under 
certain presumptions that apply to Vietnam veterans who 
develop one of a number of statutorily-enumerated disorders, 
including prostate cancer.  
The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii) (2004).

Certain diseases and disorders are presumptively linked to 
exposure to herbicides, among these being prostate cancer.  
38 C.F.R. § 3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) 
(West 2002), as added by § 201(c) of the "Veterans Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Prostate cancer shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The veteran specifically contends that the development of his 
prostate cancer is related to service on Marcus Island in the 
1960s, where he says that he was exposed to the herbicide 
Agent Orange.  He claims that Air Force planes defoliated the 
island with Agent Orange to permit construction of a large 
antenna encircled by a one-mile long ground wire.  He has 
reported the dates of his service there as either 1963 to 
1964 or 1964 to 1965.  

A request to the National Personnel Records Center (NPRC) for 
verification of herbicide use on Marcus Island elicited a 
response that there was no record of herbicide use in the 
veteran's record, but it appears that no wider search was 
made and the veteran's personnel records themselves were not 
forwarded.  The Board believes that the veteran's personnel 
records should be obtained for the VA file and that a request 
should be directed to the Department of Defense through 
appropriate channels to obtain documentation of herbicide 
exposure on Marcus Island during the period of the veteran's 
service on that island, as shown by service personnel 
records.  

Consequently, the circumstances of the veteran's service must 
be clarified.  All available service department 
documentation, including his personnel records should be 
obtained, and the veteran should be given an opportunity to 
submit evidence relating to any service in the waters 
offshore Vietnam and any duty or visits to the mainland.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
remanded for the following actions:

1.  The VBA AMC should obtain the 
veteran's complete service personnel 
records for inclusion in the record.  

2.  The veteran should be given an 
opportunity to provide information 
concerning any duty in Vietnam or in the 
offshore waters.  He should be asked 
whether he had duty or stopovers or any 
type of visitation on the Vietnam 
mainland and, if so, to describe the 
circumstances of his presence there, 
included the dates and purpose for any 
such duty or visits and any unit(s) to 
which he was attached.  If he was 
stationed aboard a ship, the vessel 
should be identified.  He should be given 
an opportunity to submit evidence 
documenting his presence in Vietnam, such 
as copies of photos, cruise book entries, 
or official documents he may have in his 
possession.  

3.  If the veteran provides information 
relating to service on a vessel in the 
offshore waters of Vietnam and a specific 
vessel is identified, information should 
be obtained from the appropriate service 
department as to whether the ship made 
any port call in the Republic of Vietnam 
during any period of time reported by the 
veteran.  

4.  The Department of Defense should be 
contacted and asked to provide 
information concerning the use of Agent 
Orange or any other herbicide used on 
Marcus Island during the period of the 
veteran's service there, as clarified by 
his personnel records.  

5.  The VBA AMC should then readjudicate 
the claim in light of the evidence 
received.  If service connection for 
prostate cancer is denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be afforded a reasonable period of 
time in which to respond.  

Thereafter, the claim should be referred to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




